Case 1:19-cv-01080-RM-MEH Document 117 Filed 07/13/20 USDC Colorado Page 1 of 1




                              IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF COLORADO
                                  Magistrate Judge Michael E. Hegarty

  Civil Action No:          19-cv-1080-RM-MEH                                            Date: July 13, 2020
  Courtroom Deputy:         Christopher Thompson                                         FTR: A 501

  Parties:                                                              Counsel:

  POPSOCKETS LLC,                                                       Matthew Groves (in person)
                                                                        Rajeev Adlakha (by phone)

       Plaintiff,

  v.

  LORA SUZANNE WILCOX,                                                  Pro Se
  BRADLEY JAMES WILCOX,                                                 Pro Se

       Defendant.


                             COURTROOM MINUTES/MINUTE ORDER
                                   STATUS CONFERENCE

  Court in session:         10:10 a.m.

  Court calls case. Appearances of counsel and Pro Se Defendants. The parties and the Court
  discuss the current status of the case.

  Discussion held regarding Plaintiff’s requests for documents related to the last discovery hearing
  and the depositions of the Pro Se Defendants. Both the Plaintiff and the Defendants inform the
  Court they will be filing Motions for Summary Judgment.

  ORDERED: Plaintiff’s [ECF 115] Motion to Amend Scheduling Order is GRANTED to the
           extent the depositions of the Pro Se Defendants will be permitted outside of the
           Discovery Deadline date, which is July 20, 2020, and the date will remain the same.
           The deposition for Mr. Wilcox will be held on August 10, 2020, and the deposition
           of Mrs. Wilcox will be held on August 11, 2020, as stated on the record.

                    A Case Management Conference is set for July 21, 2020 at 10:00 a.m. and the
                    Court will send instructions to all the parties on how to participate.

  Court in recess:          10:51 a.m.              Hearing concluded.
  Total in-court time:      00:41
  *To obtain a transcript of this proceeding, please contact Patterson Transcription Company at (303) 755-4536 or AB
  Litigation Services at (303) 629-8534.
